Landon, J.:
The relator is a corporation organized exclusively for benevolent purposes,, and owns the real estate assessed. This consists of a lot upon the corner of Eagle street and Hudson avenue in the city of Albany, occupied by a large building, a portion of -which is used exclusively by the relator for carrying out thereupon one or more of the purposes of its organization, and that portion the assessors , properly exempted from taxation. The other portion is not so exclusively used — it consists of a large public hall, which the relator - leases, as suitable opportunities to do sa occur, for hire to others, for exhibitions, entertainments and public meetings of a worthy' character, the relator applying the revenues thus received to the purposes of its organization; and, therefore, within the case of The People ex rel. The Young Men's Association for Mutual Improvement, herewith argued and decided [ante, p. 197), the assessors properly assessed the same.
The form of the entry of the assessment does not distinguish the portion exempted from the portion assessed, but the return clearly shows that in making the assessment the relator' was allowed the benefit of the exemption, and, therefore, is not prejudiced by the form.
We do not think the evidence justifies us in' interfering with the amount of the assessment.
The relator claims that its real estate was exempted from taxation under section 2 of chapter 518 .of the Laws of 1890, which, by amending section 5 of chapter 51 of the Laws of 1870, extended an exemption to its real estate if “ entirely occupied by such association and in actual use by it. for its proper corporate uses only.” The relator claims that this act is not repealed by the General Tax Law (Chap. 908, Laws of 1896, amended by chap. 371, Laws of 1897).
*205Section 2 of chapter 518, Laws of 1890, does not appear in any schedule of repealed laws, but chapter 51, Laws of 18Y0, was repealed by chapter 3Y8, Laws of 1892. Section 54 of the latter act declares: “ Repeals in this act shall not revive any law repealed by any law hereby repealed, but shall include all laws amendatory of the laws hereby repealedand thus section' 2, chapter 518, Laws of 1890, was repealed.
We also think that it was repealed by the General Tax Law; that the intention of the Legislature was influenced by the mass of special legislation upon the subject of exemptions, and by the need of a uniform system; and that, as it may be gathered from the statute itself, it was to establish a system which should place exemptions of the real property of charitable corporations upon a basis of clearly defined equity, free from the unsystematic partialities of special favoritism, and free from the danger of hazarding their usefulness by embarking in outside enterprises.
We think the statute apt in its provisions to accomplish such a result.
It may be that the strict rule will in some instances work a hardship to worthy societies like the relator; but experience probably has demonstrated that charitable institutions do better by making safe investments than by attempting the management of outside enterprises, and it may be safely predicted that a strict adherence to the statute will in the end have a most beneficent result.
The order should' be reversed, with costs.
All concurred, except Herrick, J., not acting.
Order reversed, with costs, and certiorari quashed.